Case 2:18-cv-01600-MKB-JO Document 110 Filed 07/08/19 Page 1 of 2 PagelD #: 1203

ANTHONY P. DELLUNIVERSITA

Attorney at Law
2 W Main Street, Suite SE3A
Bay Shore, New York 11706
Tel: (631) 251-7570 — Fax: (716) 919-1480

Email: anthony@apdlaw1.com

July 8, 2019

Hon. Magistrate Judge

James Orenstein

Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Stevens Baldo Lighty, PLLC v. Anthony J. DellUniversita et al.
Civil Action No.: 2:18-cv-1600

Judge Orenstein:

In accordance with the court Order dated July 2, 2019, the parties have come to a partial
agreement regarding deposition scheduling. First, the court should be aware that this letter is submitted
upon objection of plaintiff’s counsel. Mr. Walsh told me at 3 pm he would not be able to discuss the
scheduling letter today because it was his birthday and he had other obligations. I drafted a scheduling
letter specifically including what Mr. Walsh asked to be in there. There were multiple email exchanges
regarding Gail A.’s deposition. Herein, I stated what Mr. Walsh’s reason for deposing Gail A.
immediately is. After four (4) revision he is not satisfied and wants me to put forth some type of
argument. It is my position this letter is only supposed to provide a schedule and who, where and what we
can agree and disagree. I believe we have gone substantially outside of those parameters, however, with
Mr. Walsh unavailable I wanted to be sure to include his position. Which I have. I advised him that any
additional argument as to why the deposition of Gail A. needs to occur immediately can be put forth in
my motion for a protective order. That was not satisfactory. Respectfully, please find below the proposed
deposition scheduling letter.

The plaintiff seeks to depose Paul A. DellUuniversita on July 25, 2019 and Gail A.
DellUniversita on July 29, 2019. Counsel indicated he will make one principal from the plaintiff’
available on July 26, 2019. Although it was my request to depose all principals of the plaintiff first on the
July 25, 26 and 29 respectively, that was objected to by counsel. In the interest of moving this along, Paul
A. is agreeable to be deposed on July 25, 2019 and Lyn Stevens, a principal of the plaintiff on July 26,
2019.

The plaintiff objects to the deposition of any other principal of the plaintiff on the grounds that
they do not know anything. Defendants’ are entitled to know what principals of the plaintiff know and
should not have to take the word of their advocate. Defendants want to depose Mr. Baldo and Mr. Lighty
and any other principal, agent, employee or staff of the plaintiff who may have information that is
relevant to the claims and defenses of this action.!

 

1 Mr. Baldo was present at the May 21, 2019 conference as a representative of the plaintiff.
Case 2:18-cv-01600-MKB-JO Document 110 Filed 07/08/19 Page 2 of 2 PagelD #: 1204

The defendants object to the deposition of Gail A. on July 29, 2019. Defendants have provided
the plaintiff with additional updated proof of Anthony J.’s medical condition. A request has been made
for a stipulation staying discovery as the Anthony J. and Gail A. The consequences of Anthony J.’s three
(3) strokes have been significant.’ Gail A. is his wife, and she is active in his recovery and helping take
care of him. She must travel 45 minutes to an hour each way to his hospital. It is not unreasonable that she
is physically exhausted at 67 years old, mentally drained and emotionally overwhelmed. Plaintiff’s
position is that Gail A. must be deposed immediately because counsel alleges that Gail A. is holding
Anthony J.’s assets. Anthony J. and Gail A. are husband and wife and have a joint bank account. Anthony
J. has made deposits into that joint account. Statements from this account were provided to counsel in
Gail A.’s document production. Plaintiff’s counsel has indicated he will not agree to a stay. A motion for
a protective order will have to be filed.

The following schedule is respectfully submitted by the parties for the court’s review.
Defendant, Paul A. Delluniversita to be deposed July 25, 2019;
Plaintiff representative, Lyn Stevens to be deposed July 26, 2019;
Plaintiff principal, Nicholas Baldo, July 29, 2019 (plaintiff’s counsel objects).
Plaintiff principal, Don Lighty, July 30, 2019 (Plaintiffs counsel has directly objected or confirmed).

Defendant, Gail A. Delluniversita, July 29, 2019 (Defendants object, motion for protective order to
follow).

 

Thank you.
Respectfully,
/s Anthony P. DellUniversita
£

Anthony P. DellUniversita- (APD 9294)
Attorney for Defendants

CC: Kenneth Walsh 2 W. Main Ste- Suite SE3A

Via email to kwalsh@kgwalshlegal.com Bay Shore, New York 11706

(631) 251-7570

 

? Anthony J. suffered a third stroke on July 7, 2019. All three combined have left him with significant vision loss,
inability to walk due to severe vertigo like symptoms, inability to eat any solid food or drink any thin liquid,
including water, breath on his own and eliminate waste on his own.
